— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 10, 1975, which disqualified claimant from receiving benefits because he lost his employment through misconduct. Claimant had a very poor attendance *631record of tardiness and absenteeism. The record reveals that prior to the day his services were terminated he had been warned and suspended. In our view there is substantial evidence in the record to sustain the board’s determination of misconduct. (Matter of Rivera [Levine], 47 AD2d 569.) Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.